

OPERATING AGREEMENT


This Operating Agreement (this “Agreement”) is dated April 2, 2010, and is
entered into in Dachang Hui Autonomous County, Hebei Province, People’s Republic
of China (“PRC” or “China”) by and among Hebei Anbang Investment Consultation
Co., Ltd. (“Party A”) and Dachang Hui Autonomous County Baosheng Steel Products
Co., Ltd. (“Baosheng Company” or “Party B”), and the shareholders holding 100%
of the issued and outstanding equity interests of Party B (the “Shareholders of
Party B” or “Party C”). Party A, Party B, and Party C are each referred to in
this Agreement as a “Party” and collectively as the “Parties.”


RECITALS


1. Party A, a company incorporated in the PRC as a foreign investment
enterprise, specializes in the research and development of ferrous metal
products and consulting of enterprise management and investment;


2. Party B is engaged in a variety of production of ferrous products
(collectively the “Business”), including the process and sale of the cold rolled
steel strip, cold rolled steel coil, high frequency welded pipe and tin plates;
import and export of steel materials.


3. The Shareholders of Party B collectively own 100% of the equity interests of
Party B;


4. Party A has established a business relationship with Party B pursuant to that
certain Consulting Services Agreement dated April 2, 2010 (hereinafter
“Consulting Services Agreement”);


5. Pursuant to that the Consulting Services Agreement, Party B is obligated to
make regular payments of consulting services fee to Party A during the term of
the Consulting Services Agreement. However, no payment has yet been made, and
Party B’s daily operation has a material effect on its ability to make such
payments to Party A; and


6. The Parties are entering into this Agreement to clarify certain matters in
connection with Party B’s operations in order to ensure Party B’s ability to
meet its obligations under the Consulting Services Agreement, including payment
of consulting services fee.


NOW THEREFORE, all Parties of this Agreement hereby agree as follows
through negotiations:


1. Party A agrees, subject to Party B’s agreement to relevant provisions of this
Agreement, to be Party B’s guarantor in connection with the contracts,
agreements and transactions executed between Party B and any third party, and to
provide full guarantee for the performance of such contracts, agreements or
transactions by Party B. Party B agrees, as a counter-guarantee, to pledge all
of its relevant assets, including accounts receivable, to Party A. Pursuant to
such guarantee arrangement, Party A may, pursuant to Section 5, enter into
written guarantee agreements with Party B’s counter-parties to assume guarantor
liability, upon which Party B and Party C shall take all necessary actions
(including, but not limited to, executing relevant documents and commencing
relevant registrations) to carry out the counter-guarantee arrangements to be
provided to Party A.

 
 

--------------------------------------------------------------------------------

 


2. In consideration of Section 1 herein and to ensure the performance of the
various arrangements between Party A and Party B, including related payment
obligations of Party B to Party A, Party B and the Party C hereby jointly agree
that Party B shall not, without the prior written consent of Party A, conduct
any transactions which may materially affect the assets, obligations, rights or
the operations of Party B (excluding proceeding with Party B’s normal business
operation and the lien obtained by relevant counter parties due to such
proceedings). Such transactions shall include, without limitation the following:


2.1 To borrow money from any third party or assume any debt;


2.2 To sell or acquire from any third party any asset or right, including, but
not limited to, any intellectual property rights;


2.3 To provide any guarantees to any third parties using its assets or
intellectual property rights; or


2.4 To assign to any third party its business agreements.


3. In order to further ensure Party B’s performance of the various arrangements
between Party A and Party B, including related payment obligations of Party B to
Party A, Party B and Party C hereby jointly agree to accept the corporate
policies provided by Party A in connection with Party B’s daily operations,
financial management and the employment and dismissal of Party B’s employees.


4. Party B and Party C hereby jointly agree that Party C shall appoint such
individuals as recommended by Party A to be Directors of Party B, and shall
appoint members of Party A’s senior management as Party B’s General Manager,
Chief Financial Officer, and other senior officers. If any member of such senior
management leaves or is dismissed by Party A, he or she will lose the
qualification to take any other position with Party B, and Party B shall appoint
another member of Party A’s senior management as recommended by Party A to take
such position. The person recommended by Party A in accordance with this section
shall have the qualifications necessary to be a Director, General Manager, Chief
Financial Officer, and/or other relevant senior officers pursuant to applicable
laws.


5. Party B, together with Party C, hereby jointly agree and confirm that Party B
shall first seek guarantee from Party A if Party B requires any guarantee for
its performance of any contract or loan in the course of its business operation.
Under such circumstances, Party A shall have the right, but not the obligation,
to provide the appropriate guarantee to Party B at its sole discretion. If Party
A decides not to provide such guarantee, Party A shall issue a written notice to
Party B immediately and Party B shall seek a guarantee from other third party.

 
 

--------------------------------------------------------------------------------

 
 
6. In the event that any of the agreements between Party A and Party B
terminates or expires, Party A shall have the right, but not the obligation, to
terminate all agreements between Party A and Party B, including, but not limited
to, the Consulting Services Agreement.


7. Any amendment to this Agreement shall be made in writing. The amendments
duly executed by all Parties shall be deemed as a part of this Agreement and
shall have the same legal effect as this Agreement.


8. If any provision or provisions of this Agreement shall be held to be invalid,
illegal, unenforceable or in conflict with the laws and regulations of the
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


9. Party B and Party C shall not assign its rights and obligations under this
Agreement to any third party without the prior written consent of Party A. Party
B and Party C hereby agree that Party A may assign its rights and obligations
under this Agreement if necessary and such transfer shall only be subject to a
written notice sent to Party B and Party C by Party A, and no any further
consent from Party B or Party C will be required.


10. The Parties hereby acknowledge and agree the confidentiality of all oral and
written materials exchanged relating to this Agreement. No Party shall disclose
the confidential information to any other third party without the other Party’s
prior written approval, unless: (a) it was in the public domain at the time it
was communicated (unless it entered the public domain without the authorization
of the disclosing Party); (b) the disclosure was in response to the relevant
laws, regulations, or stock exchange rules; or (c) the disclosure was required
by any of the Party’s legal counsel or financial consultant for the purpose of
the transaction of this Agreement. However, such legal counsel and/or financial
consultant shall also comply with the confidentiality as stated hereof. The
disclosure of confidential information by employees or agents of any Party is
deemed to be an act of such Party, and such Party shall bear all liabilities of
the breach of confidentiality. If any provision of this Agreement is found by
a proper authority to be unenforceable or invalid, such unenforceability or
invalidity shall not render this Agreement unenforceable or invalid as a whole.


11. This Agreement shall be governed and construed in accordance with PRC law.


12. The Parties shall strive to settle any disputes arising from the
interpretation or performance of this Agreement through amicable negotiations.
If such dispute cannot be settled, any Party may submit such dispute to China
International Economic and Trade Arbitration Commission (“CIETAC”) for
arbitration. The arbitration shall abide by the current rules of CIETAC, and the
arbitration proceedings shall be conducted in Shanghai, China in Chinese. The
judgment of the arbitration shall be final and binding upon the Parties.

 
 

--------------------------------------------------------------------------------

 


13. This Agreement shall be executed by a duly authorized representative of each
Party as of the date first written above and becomes effective simultaneously.


14. The Parties confirm that this Agreement shall constitute the entire
agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous verbal and written
agreements and understandings.


15. The term of this Agreement is twenty (20) years unless early terminated in
accordance with the relevant provisions herein or by any other agreements
reached by all Parties. The term may only be extended upon Party A’s written
confirmation prior to the expiration of this Agreement and the extended term
shall be determined by the Parties hereto through mutual negotiations.


16. This Agreement shall be terminated on the expiration date unless it is
renewed in accordance with the relevant provisions herein. During the effective
term of this Agreement, neither Party B nor Party C may terminate this
Agreement. Party A shall have the right to terminate this Agreement at any time
by giving a thirty (30) day prior written notice to Party B and Party C.


17. This Agreement has been executed in four (4) duplicate originals in English.
Each Party has received one (1) original, and all originals shall be equally
valid.


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 